FILED
                             NOT FOR PUBLICATION                            JAN 25 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSE EMILIANO MORALES MEDINA,                    No. 08-72468

               Petitioner,                       Agency No. A093-122-635

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Jose Emiliano Morales Medina, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s removal order. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We review de novo due process challenges. Mohammed v. Gonzales, 400


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

         The agency did not violate Morales Medina’s due process rights by

admitting the Form I-213 (Record of Deportable/Inadmissible Alien) because the

form was probative, its admission was fundamentally fair, and Morales Medina did

not allege coercion or error. See Espinoza v. INS, 45 F.3d 308, 310-11 (9th Cir.

1995); see also Trias-Hernandez v. INS, 528 F.2d 366, 369 (9th Cir. 1975)

(“Hearsay is admissible in administrative proceedings, which need not strictly

follow conventional evidence rules.”) (citations omitted).

         We lack jurisdiction to review Morales Medina’s contention that the Form I-

213 should not have been admitted for lack of proper authentication because he

failed to raise that issue before the agency and thereby failed to exhaust his

administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004).

         PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                     08-72468